Exhibit 10.2

 



FOURTH AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (Fourth Amendment) is entered into
the 21st day of January, 2015 (“Execution Date”) and effective this 1st Day of
January, 2015 (“Effective Date”) by and between TWIN CITIES POWER HOLDINGS,
L.L.C., a Minnesota Limited Liability Company, with its principal place of
business at 16233 Kenyon Avenue, Suite 210, Lakeville, Minnesota 55044 (the
“COMPANY”) and TIMOTHY S. KRIEGER an individual with his principal residence at
19555 Oak Grove Ave. Prior Lake Minnesota 55372 (the “EXECUTIVE”). The COMPANY
and the EXECUTIVE are jointly referred to as Parties (“PARTIES”)

 

The PARTIES entered into an Employment Agreement on the 1st day of January, 2012
and a FIRST AMENDMENT, SECOND AMENDMENT and THIRD AMENDMENT to EMPLOYMENT
AGREEMENT (collectively the “EMPLOYMENT AGREEMENT”).

 

The PARTIES wish to amend certain terms and conditions in the Employment
Agreement pursuant to this Fourth Amendment.

 

NOW THEREFORE, in consideration of the mutual covenants, terms, and conditions
herein contained, it is hereby agreed by and between the PARTIES:

 

1.Section 4. Compensation is amended as follows:

 

(a)Salary. The Company shall pay the Executive a salary of Fifty Thousand
Dollars ($50,000.00) per month beginning January 1, 2015 and each and every
month thereafter.

 

2. Other Terms and Conditions. All other terms and conditions of the Employment
Agreement as amended remain unchanged except as hereinbefore amended by this
FOURTH AMENDMENT to EMPLOYMENT AGREEMENT

 

1

 

 

 

The COMPANY and the EXECUTIVE have duly executed this Fourth Amendment to the
Employment Agreement as of the date and year set forth above.

 

 

TWIN CITIES POWER HOLDINGS, L.L.C.

 

/s/ Timothy S. Krieger   By:  TIMOTHY S. KRIEGER   Its:   President/CEO        
  /s/ Keith W. Sperbeck   By:  KEITH W. SPERBECK   Its:   Secretary            
  EXECUTIVE       /s/ Timothy S. Krieger   By:  TIMOTHY S. KRIEGER  

 

 

 



2

